NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30051

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00134-DCN-1

 v.
                                                MEMORANDUM*
ROBERTO MANUEL ROJAS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Roberto Manuel Rojas appeals from the district court’s judgment and

challenges his guilty-plea conviction, 262-month sentence, and $1,000.00 fine for

distribution of methamphetamine, in violation of 21 U.S.C § 841(a) and (b)(1)(A).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Rojas’s counsel has filed a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Rojas the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Rojas waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                  21-30051